NO. 07-12-0287-CR
                                     NO. 07-12-0288-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL C

                                        JULY 25, 2012

                           ______________________________


                               KEITH TAYLOR, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

              FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY;

                     NOS. D-1-DC-11-300144 & D-1-DC-12-904028;
                       HONORABLE JULIE KOCUREK, JUDGE

                           _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


      Following pleas of guilty, Appellant, Keith Taylor, was convicted of aggravated

robbery with a deadly weapon,1 enhanced, in cause number D-1-DC-11-300144 and of

solicitation to commit capital murder,2 enhanced, in cause number D-1-DC-12-904028.


1
Tex. Penal Code Ann. § 29.03(a)(2) (West 2011).
2
Tex. Penal Code Ann. § 19.03(a)(3) West Supp. 2011).
Pursuant to a plea bargain, he was sentenced to forty-five years confinement in each

cause, with the sentences to run concurrently.           The Trial Court's Certification of

Defendant's Right to Appeal filed in each cause reflects that Appellant's cases are plea-

bargained cases with no right of appeal. The certifications notwithstanding, Appellant

filed notices of appeal challenging his convictions.


       By letter dated July 11, 2012, this Court notified Appellant of the consequences

of the certifications and invited him to either file amended certifications showing a right

to appeal or demonstrate other grounds for continuing the appeal on or before July 21,

2012. Appellant did not respond. Because he has failed to file an amended certification

reflecting a right of appeal and has not shown good cause for continuing these appeals,

we have no alternative but to dismiss these appeals based on the trial court

certifications. See Tex. R. App. P. 25.2(d).




                                                   Patrick A. Pirtle
                                                       Justice


Do not publish.




                                               2